Citation Nr: 0612281	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-36 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to April 
1975, and from October 1980 to October 1984. 

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefit sought on appeal.  


REMAND

In February 2000, the veteran filed a claim for service 
connection for schizophrenia.  To prove service connection, 
the veteran must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303(a).  

In a rating decision of July 2000, the RO denied service 
connection because the medical evidence showed no incurrence 
or aggravation of a disease or injury in service, and no 
nexus between his currently diagnosed schizophrenia and any 
disease or injury in service.  The RO issued notice to the 
veteran later that same month.  VA never received notice of 
disagreement with that decision.  Thus, it became final.  

In February 2003 the veteran filed a claim to reopen his 
prior claim for service connection.  His claim was denied in 
a January 2004 rating decision that found the evidence he had 
submitted was not new and material, a requirement for the 
reopening of previously denied service connection claims.  
The evidence the veteran had submitted included treatment 
records from service that failed to indicate the incurrence 
or aggravation of a disease or injury in service and the 
required nexus.  The veteran appealed the January 2004 
decision.

Subsequent to the filing of his appeal, in September 2004 the 
veteran submitted a VA Form 21-4138 and indicated that he 
needed time to obtain medical evidence from  Dr. Maria 
Santiago Marquez.  A review of the file does not reveal that 
these records are associated with the file, or that any 
inquiries or attempts were made to aid the veteran in 
obtaining these medical records in any way.

In addition, since the time the veteran filed his appeal, a 
decision by the United States Court of Appeals for Veterans 
Claims established enhanced notice requirements for claims 
requiring new and material evidence.  Pursuant to Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), an 
appellant attempting to reopen a previously adjudicated claim 
must now be notified of the elements of his claim and of the 
definition of "new and material evidence."  

Although an August 2003 letter sent by the RO to the veteran 
does contain the appropriate definitions of new and material 
evidence, Kent further requires that notice be given of 
precisely what evidence would be necessary to reopen his 
claim, depending upon the basis of any previous denial of the 
claim.  The August 2003 letter does not satisfy this 
requirement of Kent.   Examples of what the veteran might be 
notified to submit could include probative evidence showing 
the existence of schizophrenia in service and a medical nexus 
opinion tying the veteran's current schizophrenia to service.

In addition, during the pendency of this appeal the Court 
also issued Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Additional notice is needed in this regard 
as well. 

Accordingly, the case is REMANDED for the following action:

1.	Ask the veteran to furnish the names 
and addresses of all medical care 
providers who have treated him for 
schizophrenia.  Obtain duly executed 
authorizations for the release of 
private medical records.  Associate any 
medical records obtained with the 
veteran's VA claims folder.

2.	Provide the veteran with proper notice 
under Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), of the 
unique character of the evidence 
required to reopen his previously 
adjudicated claim.  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

3.	After a corrective notice and 
assistance letter has been issued and 
the veteran has been given adequate 
time to respond, readjudicate his 
claim.  If the claim remains denied, 
issue to the veteran and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

